IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


YORK DEVELOPMENT LIMITED                   :   No. 780 MAL 2017
PARTNERSHIP,                               :
                                           :
                   Cross Petitioner        :   Cross Petition for Allowance of
                                           :   Appeal from the Order of the Superior
                                           :   Court
             v.                            :
                                           :
                                           :
ATLANTIC WIRELESS GROUP, INC.              :
T/D/B/A CINGULAR WIRELESS AND              :
THE WIRELESS EXPERIENCE OF PA              :
INC.,                                      :
                                           :
                   Respondent

YORK DEVELOPMENT LIMITED                   :   No. 781 MAL 2017
PARTNERSHIP,                               :
                                           :
                   Cross Petitioner        :   Cross Petition for Allowance of
                                           :   Appeal from the Order of the Superior
                                           :   Court
             v.                            :
                                           :
                                           :
ATLANTIC WIRELESS GROUP, INC.              :
T/D/B/A CINGULAR WIRELESS AND              :
THE WIRELESS EXPERIENCE OF PA              :
INC.,                                      :
                                           :
                   Respondent              :


                                      ORDER



PER CURIAM

     AND NOW, this 3rd day of April, 2018, the Cross Petition for Allowance of Appeal

is DENIED.